              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

MICHAEL WARD,                                 )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )   CIVIL ACTION NO. 2:16-cv-559-ALB
                                              )
MARK BRUTON,                                  )
                                              )
          Defendant.                          )

                                          ORDER

        On May 23, 2019, the Magistrate Judge entered a Recommendation (Doc. 28)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The Defendant’s motion for summary judgment is GRANTED.

       3. Judgment is GRANTED in favor of the defendant.

       4. This case is DISMISSED with prejudice.

       5. The costs of this proceeding are taxed against the plaintiff.

       A separate Final Judgment will be entered.

       DONE and ORDERED this 12th day of June 2019.


                                               /s/ Andrew L. Brasher
                                          ANDREW L. BRASHER
                                          UNITED STATES DISTRICT JUDGE
